             Case 1:19-cv-00384-ELH Document 202 Filed 07/15/21 Page 1 of 3
                                                                                            A vi K a mi o ns k i
                                                                                                      Partner
                                                                                  akamionski@nklawllp.com
                                                                                         T: (312) 612-1928
                                                                                         F: (312) 448-6099




   VIA ELECTRONIC COURT FILING                                                                  July 15, 2021
   Hon. Deborah L. Boardman
   United States District Court
   101 West Lombard Street, 3C
   Baltimore, Maryland 21201

            Re: The Estate of Malcolm Bryant v. Baltimore Police Department, et al., Civil Action
            No. ELH-19-00384

   Dear Judge Boardman:

           Pursuant to your Letter Order of July 3, 2020 (ECF 81), we write regarding two discovery
   disputes that the parties have been unable to resolve despite good-faith efforts to do so. Because
   these disputes are time-sensitive as they relate to the July 26, 2021 deadline for Defendants to
   disclose their expert reports under Rule 26(a)(2), the parties have agreed to submit position papers
   later today.
          First, there is a dispute about the notices of deposition for all five of Plaintiff’s experts that
   Defendants served on July 14, 2021. The parties met and conferred by telephone on July 14, 2021,
   but have been unable to resolve the dispute.

           Second, there is a dispute about additional discovery Defendants seek related to the report
   of Plaintiff’s psychiatric expert, Dr. Susan Rushing, concerning Plaintiff’s damages. The parties
   met and conferred over this dispute on July 6, 2021, and July 14, 2021, but have been unable to
   resolve their disputes.

            The parties request a total of three pages to set out their respective positions on the issues
   above.

                                                      Respectfully,

                                                      _________/s/_____________________
                                                      Avi T. Kamionski, Bar No. 20703
                                                      Shneur Nathan, Bar No. 20707
                                                      Theresa Concepcion, Bar No. 21143
                                                      Michael J. Elliker, Bar No. 20810
                                                      Jasmine R. England-Caesar, Bar No. 21515
                                                      Nathan & Kamionski LLP
                                                      575 S. Charles Street Suite 402
                                                      Baltimore, MD 21201
                                                      T: (312)612-1928


33 WEST MONROE STREET SUITE 1830 CHICAGO, IL 60603 WWW.NKLAWLLP.COM 100 DUFFY AVENUE SUITE 510 HICKSVILLE, NY 11801
                                 575 S. CHARLES STREET SUITE 402 BALTIMORE, MD 21201
Case 1:19-cv-00384-ELH Document 202 Filed 07/15/21 Page 2 of 3



                            snathan@nklawllp.com
                            akamionski@nklawllp.com
                            tconcepcion@nklawllp.com
                            melliker@nklawllp.com
                            jasmine@nklawllp.com
                            Attorneys for Defendants William Ritz and
                            Barry Verger

                            _____________________________________
                            Natalie R. Amato (Bar No. 20749)
                            Justin S. Conroy (Bar No. 28480)
                            Kara K. Lynch (Bar No. 29351)
                            Kyle A. Ashe (Bar No. 21551)
                            Baltimore City Law Department
                            Office of Legal Affairs
                            100 N. Holliday Street, Room 101
                            Baltimore, Maryland 21202
                            T: (410) 396-2495/F: (410) 396-2126
                            natalie.amato@baltimorecity.gov
                            justin.conroy@baltimorepolice.org
                            kara.lynch@baltimorepolice.org
                            kyle.ashe@baltimorepolice.org
                            Attorneys for Baltimore Police Department


                            Nick Brustin (Pro hac vice)
                            Anna Benvenutti Hoffmann (Pro hac vice)
                            Amelia Green (Pro hac vice)
                            Yasmin Dagne (Pro hac vice)
                            Neufeld Scheck & Brustin, LLP
                            99 Hudson Street, 8th Floor
                            New York, NY 10013
                            nick@nsbcivilrights.com
                            anna@nsbcivilrights.com
                            amelia@nsbcivilrights.com
                            yasmin@nsbcivilrights.com
                            T: (212) 965-9081/ F: (212) 965-9084
                            Attorneys for Plaintiff


                            Jean Zachariasiewicz (Bar No. 19734)
                            Chelsea J. Crawford (Bar No. 19155)
                            Anisha S. Queen (Bar No. 20766)
                            Brown, Goldstein & Levy, LLP
                            120 E. Baltimore Street, Suite 1700
                            Baltimore, Maryland 21201



                              2
Case 1:19-cv-00384-ELH Document 202 Filed 07/15/21 Page 3 of 3



                            jmz@browngold.com
                            ccrawford@browngold.com
                            aqueen@browngold.com
                            T: (410) 962-1030/ F: (410) 385-0869
                            Attorneys for Plaintiff




                              3
